PER CURIAM.
The Ford sedan was adjudged forfeited because- used in transporting twenty-three one gallon jugs to the vicinity of a distillery which the evidence indicates was about.to be operated contrary to law with intent to defraud the United States of taxes; the evidence authorizing the further finding that the jugs were utensils about to be used in that enterprise. That the' distillery had not been fully set up and no liquor had been made, though the mash was ready, does not defeat forfeiture under 26 U. S. C. A. § 3321(b)(3). The evidence is that the car belonged to the claimant and was being used by her husband and son-in-law, and though she testifies she did not consent to or know of its use on this occasion, it appeared that her husband frequently used it. This was no such showing of theft or trespass in its use as to make a defense against the forfeiture. It is not clear that any application for remission of the forfeiture was before the court, or that it was finally denied by the judgment rendered. The judgment of forfeiture is affirmed, without prejudice to any application that may be made for such remission.
Affirmed.